Plaintiff brought suit to recover the sum of $315 for an alleged sale to the defendant of a certain preparation to be used in cleaning, keeping clean, and removing rust from the defendant's boilers. The defendant denied liability and pleaded fraud practiced by the plaintiff in securing the execution of the alleged contract. In answer to the issue submitted the jury found that the defendant is indebted to the plaintiff in the sum of $281.25 with interest from 1 March, 1927. The defendant tendered several issues relating to the controversy but, in our opinion, all the matters which the defendant intended to present could be considered under the issue submitted by the court and answered by the jury; and in such event the refusal of the court to submit the issues tendered is not held for reversible error. We have examined the instructions given the jury, and upon consideration of the pleadings and the evidence, we find no error which entitles the defendant to a new trial.
No error.